﻿The delegation of the Republic of Equatorial Guinea comes to this session of the Assembly in the same spirit as it has always shown to join its efforts with those being devoted here to the service of the ideals of our Organization, ready to reaffirm and support all initiatives that can benefit the peoples. I wish to express ray delegation's satisfaction at the well-deserved election of Mr. Garba of Nigeria to direct the work of this session of the General Assembly. We are convinced that his outstanding talents and diplomatic skills, as well as the positive contribution of his country, Nigeria, to the task of consolidating international peace and stability, will help the Assembly to deal positively with the important and complex items on its agenda.
Our congratulations are also directed to the other members of the Bureau. We our confident that their skill, experience, and unselfish efforts will enable them to contribute substantially to ensuring that the decisions and resolutions adopted will not only be in keeping with the principles and provisions of the Charter, but also make it possible again to enhance the Organization's authority in the solution of current international problems.
In this connection, I can assure members of my delegation's total readiness to do its best to ensure that our work is to the point and achieves results satisfactory to all. The outstanding President of the forty-third session* Mr. Dante Caputo, and the members of his Bureau deserve our praise for the seriousness and competence they demonstrated and the substantial work accomplished during that session.
A well-deserved tribute must be paid to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, and his staff for their determined, positive efforts in the last ten years to solve the problems that are disrupting peace in various parts of our planet. The report of the Secretary-General reflects the delicate problems that will be under the scrutiny of States and their representatives at this session. The fact that there is a stalemate on many items as compared with obvious progress in the search foe suitable solutions to other problems shows that only readiness on the part of States or - which is one and the same thing - the practical application of the spirit and content of the principles of the Charter in solving problems that affect the international community can guarantee the peace, harmony, and well-being that all desire.
Another obstacle on the road to more just treatment of States, and hence to relations that would give equal weight to everybody's needs, is the conduct of some countries, peoples and leaders who put their own interest before the general interest.
That is why there is still inequality in international economic relations. There is a covert denial of the principles concerning recognition of the sovereign equality of States, the freedom of each State or people to choose the economic or political system that best meets its national interests, tine peaceful coexistence of States, and the imposition of pre-conditions on some countries with regard to their co-operation arrangements, thus restricting their right to freedom and sovereignty simply because they are receiving such co-operation.
Equatorial Guinea's conviction that it is possible and indeed necessary to reinforce our organization's authority compels us to appeal to the Assembly for a wide-ranging dialogue which, through the use of the best ways and means available to us, would lead to an impartial guarantee of universal peace, security, and well-being, which in turn would involve stepping up the present negotiations on disarmament and socio-economic development.
Political action in Equatorial Guinea has focused at all times on the attainment of the paramount goals of a modern State: unity, peace, justice and social well-being for the people. This action was embodied in the programme of democratisation contained in the historic Act of 31 August 1979. In carrying out that programme we have organized the society of Equatorial Guinea from its foundations and drafted laws governing that organization.
The preparation of the law on political parties in Equatorial Guinea concluded this programme of democratisation. That law defines and recognizes the democratic principles of the State of Equatorial Guinea, on the basis of which we established the Democratic Party of Equatorial Guinea. Today we view the future with optimism and feel proud to have regained our political freedoms, which are indispensable for our progress and the achievement of our goal of national development.
During these years of arduous work, the Government, worthily headed by His Excellency Mr. Obiang Nguema Mbasogo, has enjoyed the full and unconditional support of the people of Equatorial Guinea, in a deep spirit of fraternal coexistence, peace and unity, guaranteeing the consolidation of the process of democratisation. The first Congress of the Democratic Party of Equatorial Guinea, convened in the city of Bata exactly one year ago, named His Excellency Mr. Obiang Nguema Mbasogo the President. A few months later he was proposed as the candidate in the presidential elections on 25 June last.
The people of Equatorial Guinea, in a democratic spirit, went in large numbers to the voting booths to exercise their right to vote in these first presidential elections since the country achieved independence 21 years ago. By an overwhelming result of 99.96 per cent in favour, the people of Equatorial Guinea demonstrated the political maturity they had acquired from the country's recent experience and from the dynamic action encouraged by the Democratic Party of Equatorial Guinea.
Accordingly, I can state to the Assembly that the process of democratisation in my country has achieved a very positive level, enabling all the citizens to become aware of their responsibility to participate actively in political, economic and social affairs, not merely as spectators but as direct actors on the stage of our history.  
Today, 12 October 1989 - the exact date on which I spoke before the General Assembly last year - my country is commemorating 20 years of existence as a sovereign and independent State. It is also the anniversary of our joining) the Hispanic world. In this regard, we congratulate all the countries of the world, and particularly those of the Hispanic world. The distance between States and continents has yielded to technological progress. That is why my country, of the Hispanic persuasion although on the African continent, feels close to the Hispanic peoples and shares the concerns of the Hispanic community.
As a result, I take this opportunity to appeal to the Hispanic States and peoples, echoing the desire and mission of the people of Equatorial Guinea, for an increase in our co-operation in all sectors of: development. One cannot want what one does not knew about. As a result, a physical presence in Malabo, Equatorial Guinea;, is necessary if a contribution is to be made to the best possible development of our co-operation. Prom this rostrum, we extend our warmest welcome to all those who will come.
This session has been convened at a time when all the countries and peoples of the world expect our Organization thoroughly to study the various international questions on its agenda. We believe that the course of our history will change qualitatively and quantitatively if greater understanding among States is achieved, thereby consolidating what has already been done to lessen existing tensions in various areas of the world. The participation of the Secretary-General in this work has contributed to enhancing the authority of our organization. That shows the need to pursue this work in order to ensure peace and harmony between peoples.
We believe that the time has come for intransigence to yield to understanding on the long road towards decolonisation. He know that there can be no reason for excessive optimism so long as the important Declaration on the Granting of Independence to Colonial Countries and Peoples, contained ?n General Assembly resolution 1514 (XV) is not implemented.
The situation in Namibia remains a matter of concern because of South Africa's failure to comply with the letter and spirit of Security Council resolution 435 (1978), which was confirmed in the debate that took place from
6 to 29 August last and in the report of the Committee of 18 on its mission to Namibia from 7 to 16 August.
My Government reaffirms in this forum its view that Security Council resolution 435 (1978) must be implemented in its final and definitive form, as that constitutes the only acceptable way for the people of Namibia to participate in free and just elections, under the supervision of the United Nations.
My Government continues to be concerned about the tense and dangerous situation in southern Africa. The destabilizing conduct of the racist Pretoria regime has turned the insecurity of living conditions and the systematic violation of the sovereignty of the front-line States into law and custom. There is no justification for the insolent conduct towards the peoples of southern Africa. The tragic situation inflicted on thousands of refugees and repatriated and displaced persons by a regime that behaves in a manner contrary to the principles and decisions of the United Nations requires Member States to work together to put an end to the excesses perpetrated by that regime and to bring its behaviour into line with that of the rest of the world.
The reasonable thing for the racist leaders to do would be to face historical facts and to take action to enable all South Africans, without any distinctions whatsoever, to become actively involved in the solution of the country's problems. In this connection, my Government rejects and strongly condemn the racist elections held in South Africa on 6 September last, from which, contrary to the well-known demands of the South African people, the broad majority of the population was excluded. Apartheid must absolutely be eradicated by strict adherence to the principles of the Charter and by unequivocal support for the just solution that is clear to the entire international community.
My Government is pleased to note the political will and constructive spirit evinced by the People's Republic of Angola in the search foe a peaceful and negotiated solution to the national and regional problems of that fraternal country. In this connection, we support the Gbadolite agreements of 22 June, which were ratified at the summit meeting of the eight African Heads of State on 22 August in Harare. given their importance, recent events call for further thought. I refer to the proclamation of the Palestinian State. The people of Palestine should find solution if the relevant United Nations resolutions, with which we are all familiar, are respected. We believe that the will of Palestine as expressed in the declaration of its national council in Algeria in November 1988, in the peace initiative announced by President Arafat at the plenary meeting of the General Assembly in Geneva on 13 December 1988, and in the support expressed by Arab State , in the course of the special summit conference in Casablanca in May this year .or that peace initiative represents a positive contribution to a solution of the problem that pits the PLO against the State of Israel. Such initiatives should be sorted in this forum, and we should make a start on the path towards dialogue that is lead to a peaceful solution acceptable to both parties to the dispute. It is a matter of ongoing concern to my Government that Security Council resolutions 242 (1967) and 338 (1973) have not yet bean implemented. To date, these resolutions remain the only valid, positive means of guaranteeing peace in the Middle East.
However, we welcome the progress made at the first and second informal meetings held in Jakarta in July 1988 and February 1989, as well as the international conference on Kampuchea held in Paris from 30 July to 30 August this year. They made a meaningful contribution to a global solution that would satisfy all parties.
Similarly, we welcome the recent meetings between the Government of Cyprus and the Turkish Cypriot community. We believe that continuing substantive dialogue between the two communities may constitute the only way to achieve a just, and lasts. solution to that problem. The uncertain situation on the Korean peninsula is no less alarming so long as the division of the peninsula continues. We hope that at this politically important time an increasingly open positive and constructive dialogue will be begun with a view to achieving a balance of peace and meeting hopes of national reunification.
In this connection* we hope feat a more wide-ranging and responsible dialogue will contribute to putting an end to Argentina's dispute with the United Kingdom with regard to free Malvinas Islands.
My country welcomes wife great satisfaction, and is very interested in, all negotiations leading towards peaceful solutions to all domestic and international problems and conflicts. In this spirit, we should like to express our thanks and acknowledgment to fee Secretary-General for his efforts to put and end to fee dispute between Iran and Iraq. We congratulate those two countries on their decision to observe fee cease-fire feat began on 20 August this year, which has contributed greatly to the alleviation of tension in that area. We believe that speedy and full implementation of Security Council resolution 598 (1987) might lead to a general and just solution to the problem.
Similarly, we congratulate fee fraternal peoples of Chad and Libya for fee will that both have expressed, and we hope that implementation of resolution 184 (XXV) of fee Organisation of African Unity (OAU) will contribute to fee achievement of a peaceful settlement of their border disputes.
The negotiations feat were conducted between fee parties involved as a result of OAU recommendations give us to understand that the problem of Western Sahara will see a positive solution that satisfies all concerned.
However, we remain concerned about the situation prevailing in Afghanistan. We believe feat implementation of fee Geneva Agreements and of General Assembly resolution 43/20, leading to a political solution to the problem that afflicts the Afghan people, would indeed constitute an important contribution.
The hotbeds of tension in Latin America and the Caribbean resulting from the deliberate manipulation of imported ideologies cause us growing concern. My Government hopes - indeed, it is entirely convinced - that the peace accords signed recently at Tela, Honduras, and the very positive role played by the Contadora Group and the Support Group will be fundamental in finding a political solution to the Central American crisis.
Important steps have recently been taken to reduce the threat of destruction hanging over mankind. We applaud the decision by the two super-Powers to reduce their war—waging arsenals, which have imperilled international peace and security. What we want, however, is not a mere reduction but total elimination of nuclear weapons from our planet. We urge the other nuclear Powers to show the same desire as the United States and the Soviet Union to negotiate a global agreement to dismantle all weapons of all types. That might constitute the best contribution they could make to the cause of peace and security throughout the world, as they are protagonists of our time.
Despite the increasing degree of interdependence, there has been an increase in the inequalities and in the socio-economic imbalances between the developed countries and the underdeveloped countries. These trends are bound to constitute a threat to peace and stability throughout the world. We express our deep and abiding concern about the drastic deterioration in the economic situation in the great majority of developing countries. These countries, which are trying to develop despite their unfavourable situation, stubbornly continue to work hard to adjust their economies. However, in current conditions, which are so adverse, and in the  absence of simultaneous adjustment by developed countries, such efforts increasingly raise the social and political price.

The international political panorama facing the developing countries is sensitive and unfavourable; the prices of commodities decline constantly and systematically; the terns of trade deteriorate daily; all kinds of protectionism are becoming more acute; the flew of capital investment is declining, and interest rates are still high in real terms; monetary and financial instability and inequality in the terms of trade persist, and it remains impossible to achieve the desired goals; external debt has become an irreversible burden that gets less bearable daily, and a problem the developing countries find increasingly difficult to solve.
None the less, we highly appreciate and praise the position taken by some developed countries in totally or partially forgiving the external debt contracted by developing countries. That helps developing countries carry out more appropriate and reasonable structural adjustments and improve their economic and social situation.
The Government, the Democratic Party and the people of Equatorial Guinea consider that current economic trends and the grave economic situation of developing countries require the urgent adoption of measures and action to foster substantive structural reforms in the context of international economic relations with a view to establishing a system that will contribute to constant equitable growth in the world economy. That is why we favour the establishment of a new international economic order as a broad, workable and valid framework for the world-wide effort to achieve social and economic development.
The Republic of Equatorial Guinea is convinced that the convening in April 1990 of a special session of the General Assembly devoted to international economic co-operation and, in particular, to reactivating economic growth and development in developing countries will provide an opportunity to achieve a new consensus on action based on that growth and development. We believe that the international development strategy for the fourth United
Nations development decade will provide a cohesive framework for international co-operation for the coming decade and will spell out the commitments that will contribute, in the common interest, to hastening and consolidating economic and social progress in developing countries. That strategy should include among its major goals special international support for the least developed countries, which include my country.
External debt is the greatest handicap to the economic and social development of developing countries. High real interest rates currently consume a disproportionate part of the export income, the gross domestic product and the savings of underdeveloped countries. The sacrifices made by the peoples of those countries have caused serious social disruption, threatening their economic and social stability. It is difficult for those countries to pay their external debt in view of the current economic situation.

We believe that solving the problem of external debt depends principally on the creation of conditions more favourable to more rapid economic development in debtor countries, on the basis of joint responsibility, through co-operation between all the parties concerned, including the Governments of debtor countries, the Governments of creditor countries and the World Bank and other international financial institutions.
Like so many other peoples, the people of Equatorial Guinea is deeply concerned about the drug trafficking and illegal drug use which in recent years have reached alarming proportions in many countries. The growing magnitude of this problem amounts to a social calamity for mankind and must be fought courageously and decisively on all fronts and with all available national and international weapons. drug trafficking destabilizes the very structure of States, using corruption and the most varied criminal resources in an intricate network of operations, conspiracies and schemes involving ail social strata and the most powerful economic sectors, including the fundamental structures of public power. In some States, this poses a threat to national security and sovereignty. It is time, therefore, to view this as a universal problem, because of the social, economic and political factors at stake.
I wish also to address the role of the international community in the world of science and technology. Today more than ever before it is necessary to support the creation in third-world countries of a network of world-scope institutions and research centres devoted to implementing, developing and promoting the most advanced technology. It is necessary to encourage and organize broader and more coherent international co-operation in that sphere. To achieve this, we must adopt without delay an international code of conduct on the genuine transfer and exchange of technology. In the context of those convictions and criteria, we in Equatorial Guinea have established a council for scientific research, which has already taken the first steps in its research. From this rostrum we appeal to the international community to work together to accelerate and support efforts in that sector.
I cannot conclude without saying that Equatorial Guinea appreciates and values the efforts made since 1982, the year of the first donors' conference for the economic revitalization of our country, held in Geneva under United Nations auspices. Those efforts have made possible a new plan of structural adjustment and tangible economic improvements in our society, in keeping with the recommendations of the International Monetary Fund and the World Bank.
We are certain that the programme for sectoral meetings adopted during the most recent follow-up round-table of the donors' conference, held in November 1988 in Geneva, will be effectively and punctually implemented with a view to achieving its aims, thanks to the ongoing support of the United Nations Development programme and the three major donors: the World Bank, Spain and France.
I wish in conclusion to reaffirm my conviction that, under the excellent guidance of Major-General Garba, the Assembly will achieve the desired success.
